REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention is directed to a method for bioconversion of curcuminoids to Calebin-A using fungal or bacterial species. No prior art was found that teaches incubating curcuminoids with any of the recited fungal or bacterial species to induce conversion to Calebin-A. 
Claims were previously rejected under 35 U.S.C. 112(a) for lack of enablement. Applicant has limited the fungal species to Ovatospora brasiliensis MTCC 25236 and the bacterial species to Acinetobacter johnsonii NCIMB 9871 or Pseudomonas putida NCIMB 10007, which are fully supported by the disclosure. In addition, Applicant has submitted Declarations that remove restrictions of the deposited biological material (O. brasiliensis MTCC 25236) and state that the other two strains were purchased (i.e., commercially available). Hence, the rejections have been withdrawn.
The rejections under 35 U.S.C. 112(b) have also been withdrawn since the amendments in claim 1 are sufficient to overcome all the indefiniteness issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1 and 7-9 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651